DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendments on 11/02/2021 have been entered.  Drawing objections have been withdraw due to drawing and specification amendments.

Response to Arguments
Applicant's arguments filed 11/02/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	Claim 1 is obvious over Kelly in view of Banerjee and the required motivation is found in the prior art itself.  The rejection is not based on the modification of Banerjee, but of Kelly, the statement by the applicant is describing the Banerjee as it is the reference being modified.  
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation is found in paragraph [0022] of Banerjee.
Therefore, the rejection of claim 1 is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly US 8,294,994, of record, see Information Disclosure Statement dated 05/21/2019, in view of Banerjee US 2012/0293742.
Regarding claim 1, Kelly teaches a system (figure 3, waveguide 300) comprising first (310) and second (320) partial reflectors facing each other and defining a reflective cavity (as can be seen in figure 3 and column 4, lines 46-56 teaches waveguide 300 includes first and second partially reflective surfaces, 310 and 320, which are non-parallel and opposing each other.) therebetween, at least one of the first (310) and second (320) partial reflectors being curved (as can be seen in figure 3).
	Kelly is silent regarding a partial reflectors being a partial reflector being a notched reflector having distinct spaced apart blue, green and red reflection bands.
	Banerjee teaches a system (figures 1 and 9), comprising a partial reflectors (optical film 10) being a notched reflector having distinct spaced apart blue, green and red reflection bands (paragraph [0043] teaches the optical film 10 is designed so as to exhibit a reflection spectrum conforming to a target reflection spectrum. The target reflection spectrum mainly reflects a first polarized light polarized in a specific direction in a predetermined wavelength range in a wavelength range of at least 400 nm but 700 nm or less and mainly transmits a second polarized light polarized in a direction orthogonal to the specific direction in the wavelength range of at least 400 nm but 700 nm or less. That is, the optical film 10 is a wavelength selective polarization separating film having polarization separating function and wavelength selectivity function and shown in figure 9 and paragraph [0131]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kelly to use a partial reflector being a notched reflector having distinct spaced apart blue, green and red reflection bands as taught by Banerjee, for the purpose of selectively reflect respective wavelengths corresponding to blue, green, and red (paragraph [0022]).
Regarding claim 2, Kelly in view of Banerjee teaches the invention as set forth above and Kelly further teaches the system (figures 3, waveguide 300), wherein the first (310) and second (320) partial reflectors are both curved (as can be seen in figure 3 and column 4, lines 46-56).
Regarding claim 3, Kelly in view of Banerjee teaches the invention as set forth above and Banerjee further teaches the system (figures 1 and 9), wherein one of the first (310 as due to combination with Kelly) and second (320 as due to combination with Kelly) partial reflectors is a reflective polarizer paragraph [0043] teaches the optical film 10 is a wavelength selective polarization separating film having polarization separating function and wavelength selectivity function).  The reason for combining is the same as above in claim 1.
Regarding claim 7, Kelly in view of Banerjee teaches the invention as set forth above and Banerjee further teaches the system (figures 1, 7, and 9), wherein for visible light, at least one of the first (310 as due to combination with Kelly) and second partial (320 as due to combination with Kelly) reflectors has an average reflectivity in a range from 25% to 75% (shown in figure 9 the average reflectivity of a range between 25% to 75% and paragraph [0021]), and an average transmission in a range from 25% to 75% (shown in figure 7 the average transmission of a range between 25% to 75% and paragraph [0033]).    The reason for combining is the same as above in claim 1.
Regarding claim 8, Kelly in view of Banerjee teaches the invention as set forth above and Banerjee further teaches the system (figures 1 and 9), wherein a full width at half maximum (FWHM) of at least one of the distinct spaced apart blue, green and red reflection bands is less than 100 nanometers (can be seen in figure 9, each section of the s mode which peaks above 80% 
Regarding claim 10, Kelly in view of Banerjee teaches the invention as set forth above and Kelly further teaches the system (figure 3) further comprising a retarder layer (polarization rotator 380 – “to rotate light 346” column 5 line 4, - “may be a half-wave plate rotator, and will rotate P-polarized light 346” column 5, lines 9-10) disposed between the first (310) and second (320) partial reflectors.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly US 8,294,994, of record, see Information Disclosure Statement dated 05/21/2019, in view of Banerjee US 2012/0293742 as applied to claim 3 above, and further in view of Ohmuro et al. US 2016/0349573.
Regarding claim 4, Kelly in view of Banerjee teaches the invention as set forth above but is silent regarding the reflective polarizer is a linear reflective polarizer.
Ohmuro teaches the system (figure 1), wherein the reflective polarizer (wavelength selective reflective polarizer 13) is a linear reflective polarizer (paragraph [0110] teaches the wavelength selective reflective polarizer 13 is a linear polarization reflection polarizer).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kelly in view of Banerjee, to use the reflective polarizer being a linear reflective polarizer as taught by Ohmuro, for the purpose of reduction in a member thickness, improved brightness and color, and reduction in color unevenness (paragraph [006]).
Regarding claim 5, Kelly in view of Banerjee teaches the invention as set forth above but is silent regarding the reflective polarizer is a circular reflective polarizer.
Ohmuro teaches the system (figure 1), wherein the reflective polarizer (wavelength selective reflective polarizer 13) is a circular reflective polarizer (paragraph [0110] teaches the wavelength selective reflective polarizer 13 is a circular polarization reflection polarizer).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kelly in view of Banerjee, to use the reflective polarizer is a circular reflective polarizer as taught by Ohmuro, for the purpose of reduction in a member thickness, improved brightness and color, and reduction in color unevenness (paragraph [006]).

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly US 8,294,994, of record, see Information Disclosure Statement dated 05/21/2019, in view of Banerjee US 2012/0293742 as applied to claim 1 above, and further in view of Gleckman et al. US 2003/0030912.
Regarding claim 6, Kelly further teaches the system (figure 3), comprising a first (310) and second (320) partial reflectors.
Kelly in view of Banerjee is silent regarding a partial reflector comprising a metal coating.
Gleckman teaches the system (figure 2), wherein the partial reflectors comprises a metal coating (paragraph [0023] teaches a metal-dielectric-metal coating can be used to accomplish such a half-mirror).

Regarding claim 9, Kelly further teaches the system (figure 3), comprising a first (310) and second (320) partial reflectors.
Kelly in view of Banerjee is silent regarding a partial reflectors having a reflectivity at normal incidence that is substantially insensitive to polarization state.
Gleckman teaches the system (figure 2), wherein a partial reflectors (138) has a reflectivity at normal incidence that is substantially insensitive to polarization state (paragraph [0022] teaches the semi-reflective coating layer 138 is not sensitive to polarization).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kelly in view of Banerjee, to use a partial reflectors having a reflectivity at normal incidence that is substantially insensitive to polarization state as taught by Gleckman, for the purpose of the semi-reflective coating reflect approximately half of the light and transmit approximately half of the light without any substantial sensitivity to polarization of the light when using a plastic prisms so the image can be easily seen by the viewer (paragraph [0022]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                                        
/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        2/3/22